Gaston, Judge.
The condition of the bond declared on in this case corresponds precisely with that which was under the consideration of the Court in the case of the Governor v. Matlock, (1 Dev. 213.) It there received a judicial construction by which it was held not to extend to the fiscal duties of the office. The decision then made was in conformity to the principle before established in the cases of Grumpier v. the Governor, 1 Dev. 52, and the Governor v. Barr, 1 Dev. 65, that the general words in the conclusion of the condition shall be restricted by the preceding particular words, to duties of a like kind with those specified. To hold any other doctrine now, and to put a different construction on the words in the condition of this bond from that so authoritatively assigned to the same words heretofore, would be to fly in the face of former adjudications, and to introduce the most perplexing confusion.
The instruction of the Judge to the jury was in conformity to the settled law of the country, and the rejection of the offered evidence to explain the bond was unquestionably correct.
The judgment must be affirmed.
Per Curiam. Judgment affirmed.